Collins Stewart Fourth Annual Growth Conference Jerry R. Welch Jerry R. Welch Chairman and Chief Executive Officer Chairman and Chief Executive Officer July 10, 2008 July 10, 2008 •NFSE is a provider of prepaid cards: Reloadable PrepaidCards, Gift Cards and Pay Cards •Addressing a very large and fast growing market •No dominant player in the market •Multiple revenue sources: Card Sales, Load Fees, ATM Fees,Maintenance Fees, Interchange and Interest •NFSE has “A Better Product At A Better Price” •Close relationship with Discover® Network •Currently under contract with the largest prepaid carddistributor •Recently won the largest corporate payroll card deal in Americain •Has commitments from retailers representing over 20,000stores to offer nFinanSe Cards Company
